Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00240-CV

                        HECKMANN WATER RESOURCES (CVR), INC.,
                                     Appellant

                                               v.
   Jose Luis Aguilar, Individually, Eudelia Aguilar, Individually, Vanessa Arce, Individually,
 Jose Luis AGUILAR, Individually, Eudelia Aguilar, Individually, Vanessa Arce, Individually,
 Eudelia Aguilar and Vanessa Arce as Personal Representatives of the Estate of Carlos Aguilar,
                                        Deceased, et al.,
                                            Appellees

                     From the 293rd Judicial District Court, Dimmit County, Texas
                               Trial Court No. 12-06-11697-DCVCLM
                            Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 13, 2014

TRIAL COURT JUDGMENT SET ASIDE AND REMAND

           The parties have filed a joint motion to set aside the trial court’s judgment and remand the

cause to the trial court for rendition of judgment in accordance with the parties’ settlement

agreement. We grant the motion. The trial court’s judgment dated January 7, 2014 and Amended

Final Judgment dated April 1, 2014 are hereby set aside without regard to the merits and the cause

is remanded to the trial court for rendition of judgment in accordance with the parties’ settlement
                                                                                   04-14-00240-CV


agreement. TEX. R. APP. P. 42.1(a)(2)(B). Costs of appeal are taxed against the party who incurred

them.


                                                 PER CURIAM




                                               -2-